By the Court,
Lewis, J.
alone. There appear *11to be two kinds of interest known to the laws of Spain, viz: judicial and conventional.
I understand judicial interest to be a certain rate of interest established and declared by a general law of the country, to be computed from the time of the judicial demand, in all cases in which no express stipulation has been made.
By conventional interest, I understand a certain rate of interest agreed upon by the parties which may be more or less than the rate established by the general law of the country, according to the custom and usage of particular places, which is always regulated according to the relative value of the sum loaned and the profits arising from the use.
As the law of Spain, which is to form the rule of decision in this case, recognizes two kinds of interest, it would be absurd to suppose that both were to be computed at one' and the same rate. The commerce of that monarchy being confined to a few places, the general established interest of the country would not give the same relative proportion of gain, to the lender and borrower in every town ; because in commercial parts the borrower often makes fifty per cent, and more, on the sum loaned, and the lender receives but five, and in other parts that are not commercial, five per cent, would not be more than a relative premium. It is for this reason, I conclude, that the laws of Spain have permitted the general rate of interest to be departed from, *12by special agreement, as advantages resulting from the use of circulating medium in particular places may inhance its value.
Usury is forbidden in Spain; and I know no other interpretation to give to that word, than the taking a greater rate of interest upon a loan than is fixed by positive law, or established and permitted usage.
The quantum of interest is claimed by the plaintiff on the ground of a special agreement, which to be usurious must exceed the customary rate of interest at the time it was made. Let therefore a jury be impanelled to ascertain that fact.
The jury found the commercial interest, at the time of the loan was, according to usage, ten per cent. Two per cent, per ann. were accordingly deducted.